GIERKE, Judge
(concurring in part and in the result):
In my view, it is unnecessary to decide whether civilian defense counsel’s performance was deficient under Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984), because appellant was not prejudiced. Appellant had a previous conviction by general court-martial for wrongful use of marijuana and wrongful use of cocaine. He was convicted in this case, only nine months after his previous court-martial, of wrongful use of marijuana, two specifications of disobedience of orders, assault consummated by a battery, and adultery. With this record, there was no reasonable likelihood that appellant’s sentence would not have included a punitive discharge. Accordingly, I agree with the majority that a sentence rehearing is not required. See United States v. Pineda, 54 MJ 298, 301 (2001) (sentence rehearing unnecessary “where the facts of a given case compel a conclusion that a bad-conduct discharge was reasonably likely”).